DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
The following reference is noted.
Chinese Patent Application Publication No. CN 107 903 349 A to Guo describes copolymers of ethylene and myrcene (see example 6 in ¶ [0035], example 12 in ¶ [0047], and example 13 in ¶ [0049]). Guo does not disclose the amounts of each configuration of the myrcene units, and Guo’s catalyst is different than those presently disclosed.
Catalysts 2017, 7(12), 361, 1-12 to Laur describes copolymers of ethylene and myrcene (see section 2.3 on p. 8) including the presently recited configurations (see the product in Scheme 2 on p. 8). Laur does not disclose the proportions of the configurations of the myrcene units, and Laur’s catalyst is different than those presently disclosed.
Copending application serial no. 16/981,804 claims copolymers of ethylene and a comonomer according to a chemical formula which encompasses myrcene. The ‘804 application does not specifically claim myrcene as a comonomer.
The examiner is unaware of any prior art that describes or suggests the claimed copolymers. Claims 1-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764